       Case 18-60018 Document 107 Filed in TXSB on 03/26/19 Page 1 of 4




             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

 In re:                                        §
                                               §
 Garden Oaks Maintenance                       §     Case No. 18-60018-H2-11
 Organization, Inc.,                           §
      Debtor                                   §
                                               §



     DEBTOR’S OBJECTION TO FIRST AMENDED DISCLOSURE
    STATEMENT OF THE UNSECURED CREDITORS COMMITTEE

      COMES NOW, Garden Oaks Maintenance Organization, Inc., (“Debtor”),
and files its Objection to the First Amended Disclosure Statement of the Unsecured
Creditors Committee, and would respectfully show the Court as follows:
      1.     The Disclosure Statement describes in detail the proposed alteration of
all Garden Oaks homeowners’ contractual rights as homeowners (deed restrictions
and potential injunctive relief in the adversary), however the Disclosure Statement
fails to explain why the homeowners of Garden Oaks are not classified, impaired
and entitled to participate in the reorganization.
      2.     The Disclosure Statement fails to explain the necessity or the basis for
the improper third-party release of the Committee and it lawyers (IX(B)). The third-
party release of the Committee’s lawyers is also in conflict with the Texas Rules of
Professional Responsibility. See TEXAS DISCIPLINARY RULES OF PROFESSIONAL
CONDUCT, §1.08.
      3.     The Committee lists Class 1 as unimpaired, however the Disclosure
Statement fails to explain the designation in light of the fact that the members of




                                           1
       Case 18-60018 Document 107 Filed in TXSB on 03/26/19 Page 2 of 4




Class 1 are having their legal rights altered due to the third-party release of the
Committee and its lawyers.
      4.     The Disclosure Statement fails to explain why creditors that abstain
from voting or vote against the Plan would be deemed to have consented to the third-
party release of the Committee and its lawyers. Disclosure Statement, ¶IX(B).
      5.     The Disclosure Statement fails to explain the legal or factual basis of
their right to unilaterally determine whether a vote should be counted or not.
Disclosure Statement, ¶X(D).
      6.     The Disclosure Statements fails to describe how the Reorganized
Debtor will operate post-petition with no funds to operate – all funds will be utilized
to pay administrative expenses with the remainder distributed to Class 2.
      7.     The Disclosure Statement fails to provide an accurate liquidation
analysis by utilizing hypothetical amounts, misrepresenting the actual facts.
      8.     The post-petition budget utilized in the Disclosure Statement fails to
explain that after consummation of the proposed Plan, the Debtor will have no cash
to fund an operating budget.
      9.     The Disclosure Statement fails to explain the legal or factual basis for
their unilateral ability to declare consummation of the Plan for the sole purpose of
addressing an appeal of a confirmation of their plan – an apparent bad faith purpose.
Disclosure Statement, ¶V(I).
      10.     The Disclosure Statement misrepresents the amount of estimated
professional fees as $100,000.00 to $200,000.00, when the Committee has asserted
an interim application for over $100,000.00 for 3 months of work. The estimate is
unreasonable and fails to provide an accurate estimate of the Committee’s
professional fees. Disclosure Statement, ¶II(E).




                                           2
       Case 18-60018 Document 107 Filed in TXSB on 03/26/19 Page 3 of 4




      11.    The Disclosure Statement fails to describe or explain the legal or factual
basis for restricting the right to object to claims solely to the Committee, in direct
contravention of the Bankruptcy Rules. Disclosure Statement, ¶VII(B).
      12.    The Disclosure Statement materially misstates the basis and findings in
the prepetition litigation with the Changs. Disclosure Statement, ¶IV.
      13.    The Disclosure Statement fails to explain the legal or factual basis for
extending the existence of the Committee beyond confirmation, nor does it explain
payment of the expenses of such continued existence. Also, neither the budget nor
the liquidation analysis explains the impact of the continued existence of the
Committee and its legal representation post-confirmation. Disclosure Statement,
¶V(K).
      14.    The Disclosure Statement is not signed by a member of the Committee.
                                     PRAYER
             For these reasons, Debtor requests the Court to deny approval of the
      Disclosure Statement, and allow the Debtor such other and further relief, at
      law or in equity, to which the Debtor may be justly entitled.
Dated: March 26, 2019.

                                                     Respectfully submitted,
                                                     By: /s/ Johnie Patterson
                                                     Johnie Patterson
                                                     State ID# 15601700
                                                     ATTORNEY FOR DEBTOR
      OF COUNSEL:
      WALKER & PATTERSON, P.C.
      P.O. Box 61301
      Houston, TX 77208
      713.956.5577
      713.956.5570 (fax)



                                          3
      Case 18-60018 Document 107 Filed in TXSB on 03/26/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by
electronic transmission to Charles Rubio by electronic transmission on March 26,
2019.
                                      /s/ Johnie Patterson
                                      Johnie Patterson




                                         4
